ON PETITION FOR REHEARING
RAWLS, Judge.
The State Road Department in its petition for rehearing states it is unable to ascertain from the previous opinion of this Court the disposition it made of the land described in these proceedings as the new pedestrian walkway. In order that there be no doubt with reference to our holding, we affirm that portion of the chancellor’s final decree which held that the Road Department has appropriated without due process and Lewis is entitled to compensation for that strip of land bordered on the *869east by the eastern edge of the new pedestrian walkway and extending westward to a line three feet from the western edge of the curb as it now exists in front of the Lewis building. This description encompasses the area designated as the new pedestrian walkway.
Subject to the foregoing clarification, the petition for rehearing is denied.
STURGIS, C. J., and WIGGINTON, J., concur.